DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-9, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Kwon et al. (US 2016/0342863 A1) in view of Lee et al. (US 2017/0262959 A1), and further in view of Brundage et al. (US 2018/0137390 A1).
a.	Regarding claim 1, Kwon discloses a method for generating at least one tagged image, the method comprising
determining at least one user content image from at least one subject image (Kwon discloses determining a region of the first image from the client device at Fig. 8-804 and ¶0084);

determining a match between the identified at least one product and a product catalogue based on identity information of the identified at least one product or a location of the identified at least one product (Kwon discloses “the image matching module … [determining] whether there is a geometrically consistent match between a shape formed by the matching features in the first image and a shape formed by the matching features in the candidate matching images” at Fig. 9-906 and ¶0087); and
generating a scored list of the determined match between the identified at least one product and the product catalogue (Kwon discloses “the image matching module … [determining] matching scores for the candidate matching images based on the two determined matches” at Fig. 9-908 and ¶0087).
However, Kwon does not discloses generating the at least one tagged image comprising the identified at least one product in the obtained at least one user content image; 
a location of the identified at least one product in the determined at least one user content image, and wherein the determining step also involves matching color, pattern, size, orientation and context of the product in the product catalog;
wherein the location of the identified at least one product in the determined at least one user content image is determined by using bounding box co-ordinates defined in the determined at least one user content image to locate the at least one product in the determined at least one user content image; 
wherein the training data is obtained from plural data crowdsourcing service providers, and labeled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age 
Lee discloses generating the at least one tagged image comprising the identified at least one product in the obtained at least one user content image (Lee discloses identifying portions of a first image and a second image in each display zone at Figs. 4-410 and 415 and ¶¶0065-0066); 
a location of the identified at least one product in the determined at least one user content image, and wherein the determining step also involves matching color, pattern, size, orientation and context of the product in the product catalog (Lee discloses that “the additional information may include metadata for the image such as time the image was taken or location information indicating where the image was taken. If the image was retrieved from a catalog system, the additional information may include, for example: an identifier of the catalog system, details about an item shown in the image such as available sizes, colors, or patterns, pricing information for an item shown in the image, user reviews of an item shown in the image, textual information about an item shown in the image, or availability of an item (e.g., in stock at a local store; available for shipping if ordered within a period of time” at ¶0038).;
wherein the location of the identified at least one product in the determined at least one user content image is determined by using bounding box co-ordinates defined in the determined at least one user content image to locate the at least one product in the determined at least one user content image (Lee discloses using bounding boxes for the segment images of the ratio model at Figs. 6A, 6B, 6C and 6D and ¶¶0078-0084).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the browsing user interface of Lee to Kwon’s Convolutional neural network.
The suggestion/motivation would have been to “present … a new way to browse a collection of images to identify new combinations of items” (Lee; ¶0021) to “provide a realistic 
However, the combination Kwon and Lee does not explicitly disclose wherein the training data is obtained from plural data crowdsourcing service providers, and labeled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age appropriateness of the plurality of products, or locations of the plurality of products in the sample user content images.
Brundage discloses wherein the training data is obtained from plural data crowdsourcing service providers (Brundage discloses that “the labeling environment 210 uses crowdsource intelligence facilitated by human annotation services like Amazon Mechanical Turk.TM. and CrowdFlower.TM.. In one implementation, a heterogeneous pool of human workers of Amazon Mechanical Turk.TM. and CrowdFlower.TM., with great variation of taste, expertise, background, and age, determine whether and/or to what degree each of the data object image representations in the simulated training data 206 and/or the random training data 209 conform with the target identities or image representations of a data object, such as the product brand (e.g., Adidas.TM. shoes). The human annotation can be based on the definitive metrics and various dimensions, dimension values, attributes, components, parts, subcomponents, and/or subparts of the real-world entity, as they are represented in the data object representations using image features and/or image vectors” at Fig. 2-210 and ¶0051), and labeled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age appropriateness of the plurality of products, or locations of the plurality of products in the sample user content images (Brundage discloses that “The labeling environment 210 is used to determine whether and/or to what degree the simulated training data 206 and the random training data 209 conform or do not conform to a set of target identities or image representations of a data object, such as the product brand (e.g., Adidas.TM. shoes), according to one implementation. In some implementations, the labeling environment 210 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the crowdsource service provider and the labeling environment using training data and to the combination.
The suggestion/motivation would have been to “improve the training data generation process … [satisfying] two important aspects--(i) comprehensiveness, i.e., having richly tagged real-world images that are captured in a wide spectrum of uncontrolled environments (e.g., arbitrary perspectives, textures, backgrounds, occlusion, illumination) so that the model is proficient at handling a diverse array of image requests from the customers during production or inference and (ii) scale, i.e., having large amounts of such tagged real-world images so that the model is adequately trained. There exists a shortage of such training data because colleting and tagging real-world images is tedious, time consuming, and error prone” (Brundage; ¶0011).
 b.	Regarding claim 4, the combination applied in claim 1 discloses further comprising training the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at least one of a plurality of sample user content 
c.	Regarding claim 7, the combination applied in claim 1 discloses wherein the product catalog is one of a fashion related product catalog, a travel and leisure related product catalog, a sports and equipment related product catalog a health and beauty catalog, a consumer packaged goods catalog, or a home decor and furniture catalog (Kwon discloses the product of images can be “a warehouse, stockroom, storeroom, cabinet, etc. Similarly, the objects, in addition to retail products, may be tools, parts used in manufacturing, construction or maintenance, medicines, first aid supplies, emergency or safety equipment, etc.” at ¶0023).
d.	Regarding claim 8, the combination applied in claim 1 discloses wherein the at least one artificial intelligence model is one of a neural network, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model (Kwon discloses classifying the region of interest using Convolutional neural network, which is a type of artificial intelligence model at Fig. 8-806 and ¶0084). 
e.	Regarding claim 9, Kwon discloses a system for generating at least one tagged image, the method comprising:
at least one memory configured to store computer program code instructions (Kwon discloses a memory at Fig. 2-237 and ¶0039); and
at least one processor configured to execute the computer program code instructions (Kwon discloses a processor at Fig. 2-235 and ¶0039).

f.	Regarding claim 12, the combination applied in claim 9 discloses wherein the at least one processor is further configured to train the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at least one of a plurality of sample user content images or the product catalogue as an input to the artificial intelligence model and identity information of the plurality of products in the product catalogue as an output of the artificial intelligence model (Kwon discloses “the image matching module [performing] model-based feature matching of the ROI in the first image against an index of product images to determine a matching index image(s) and a matching score(s) corresponding to the matching index image(s)” at Fig. 8-814 and ¶0084).
g.	Regarding claim 13, the combination applied in claim 9 discloses wherein the training data is labelled based on at least one of one or more colors of the plurality of products, one or more categories of the plurality of products, gender appropriateness of the plurality of products, age appropriateness of the plurality of products, or locations of the plurality of products in the sample user content images (Kwon discloses that “product of image may be indexed in a database of product images … [such as] planograms and a set of patterns determined for the one or more planograms. [A] planogram describes a layout or positioning of items within a predefined location or geographical area. For example, a planogram can be a diagram describing layout of a retail store and indicating quantity of a product, location of the product in an aisle or on a shelf of the retail store” (Kwon; ¶0038).
h.	Regarding claim 15, the combination applied in claim 9 discloses wherein the product catalogue is one of a fashion related product catalogue, a travel and leisure related product catalogue, a sports and equipment related product catalogue, a health and beauty catalogue, a consumer packaged goods catalogue, or a home decor and furniture catalogue (Kwon discloses the product of images can be “a warehouse, stockroom, storeroom, cabinet, 
i.	Regarding claim 16, the combination applied in claim 9 discloses wherein the at least one artificial intelligence model is one of a neural network model, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model (Kwon discloses classifying the region of interest using Convolutional neural network, which is a type of artificial intelligence model at Fig. 8-806 and ¶0084). 
j.	Regarding claim 17, Kwon discloses a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for generating at least one tagged image (Kwon discloses “[a] processor … [executing] software instructions by performing various input/output, logical, and/or mathematical operations ... coupled to the memory … to access data and instructions therefrom and store data theren” at Figs. 2-235 and 2-237 and ¶0031). Moreover, rest of the claim limitations are analogous and correspond to the ones in claim 1. See rejection of claim1 for further explanation.
k.	Regarding claim 19, the combination applied in claim 17 discloses wherein the operations further comprise training the at least one artificial intelligence model using training data, wherein the training data comprises images of a plurality of products in at least one of a plurality of sample user content images or the product catalogue as an input to the artificial intelligence model or identity information of the plurality of products in the product catalogue as an output of the artificial intelligence model (Kwon discloses “the image matching module [performing] model-based feature matching of the ROI in the first image against an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664